Citation Nr: 1228875	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  03-31 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, right lower extremity.

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, left lower extremity.

3.  Entitlement to service connection for a bilateral knee disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2003 and September 2005 rating decisions by the Phoenix RO.  By letter of August 2004, the Veteran was notified that the tape of a January 2004 Travel Board hearing was lost and was offered the opportunity for another hearing.  In October 2004, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims files.  In January 2005 and in September 2006, the bilateral knee matter was remanded for additional development.  In March 2009, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In April 2009, the Veteran submitted a March 2009 private medical opinion and waived initial RO consideration of this evidence.

In a July 2009 decision the Board found that service connection for a bilateral knee disorder, including arthritis, was not warranted.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Court issued an order that vacated the July 2009 Board decision and remanded the matter on appeal for readjudication consistent with a Joint Motion for Remand (Joint Motion) by the parties.  In September 2011, the bilateral knee matter was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board's September 2011 remand sought another copy of a March 2009 letter from J.W., M.D., which had apparently been associated with the claims folders at one time, but was no longer a part of the record.  The March 2009 letter reportedly provided a nexus opinion which supports the Veteran's bilateral knee claim. 

The Veteran was contacted in September 2011 and reported that he would fax the opinion, and he identified the physician as Dr. Jon Whisler.  Unfortunately, there was a problem with the fax received:  the opinion apparently was cut off in transmission and is incomplete.  Given that the record still does not contain a complete copy of Dr. Whisler's March 2009 opinion, another remand for such development is necessary.  A remand by the Board confers on the appellant, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

With respect to the peripheral neuropathy evaluations, the most recent VA peripheral neuropathy examination was in August 2005.  In light of the time interval since the last examination, a contemporaneous examination to ascertain the current severity of the disabilities is necessary.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Finally, under 38 C.F.R. § 19.37, evidence received by the agency of original jurisdiction (AOJ) prior to transfer of records to the Board after an appeal has been initiated (including after certification) will be referred to the appropriate rating or authorization activity for review and disposition, while additional evidence received after the record has been transferred to the Board for appellate consideration will be forwarded to the Board if it has bearing on the appellate issues.  A review of the Veteran's claims folders found that additional VA treatment records (from March 2010 to September 2011) were associated with the record since the issuance of the October 2009 rating decision which confirmed and continued the peripheral neuropathy ratings. As these records include notations related to the Veteran's lower extremity peripheral neuropathy disabilities, due process requires that this evidence be returned to the AOJ for their review and disposition.  38 C.F.R. § 19.37.
Accordingly, the case is REMANDED for the following action:

1. Obtain all pertinent VA treatment records generated since September 2011.

2. Contact the Veteran and request that he provide another (complete) copy of Dr. Jon Whisler's March 2009 opinion for the record.  Review the document for completeness when it is received.  If it is incomplete, request a complete copy from the Veteran.

3. The RO should also arrange for a neurological examination of the Veteran to assess the current severity of his right and left lower extremity peripheral neuropathy.  The Veteran's claims files must be reviewed by the examiner in conjunction with the examination.  The examiner must describe all symptoms and functional limitations attributable to the peripheral neuropathy.  The examiner must explain the rationale for all opinions offered.

4. Thereafter, the issues on appeal should be readjudicated, to include consideration of all evidence added to the record since the RO's last readjudication of these issues.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

